


Exhibit 10.2




Grantee:  ___________________________

 

Grant Date:  May 18, 2007

     

Number of Shares:  ___________________

   





Dear ___________________:


 

Re:

Restricted Stock Award - 2007


                    I am pleased to inform you that Spartan Stores, Inc., a
Michigan corporation, ("Spartan") has granted to you the number of restricted
shares of Spartan's Common Stock described above under the Spartan Stores, Inc.
Stock Incentive Plan of 2005 (the "Plan"). By accepting this grant, you agree
that the restricted stock is subject to the terms and conditions of this letter
and the Plan (which are incorporated into this letter by reference). If there is
any conflict between the terms of the Plan and this letter, the terms of the
Plan will control.

                    Restricted Stock Grant. Spartan grants to you the number of
shares of Spartan Common Stock set forth above, all of which are subject to
restrictions imposed under this letter and the Plan (the "Restricted Stock").
This grant of Restricted Stock shall not confer any right to you to be granted
Restricted Stock or other awards in the future under the Plan.

                    Restrictions. The Restricted Stock is subject to the
following transfer and forfeiture conditions ("Restrictions"), which will lapse,
if at all, as described in the "Lapse of Restrictions" section below. The period
during which Restricted Stock is subject to the Restrictions imposed by the Plan
and under this letter is referred to in this letter as the "Restricted Period."

                    (1)          Until the Restrictions lapse as set forth in
paragraphs (1), (2), (3) or (4) under Lapse of Restrictions below, the Plan
provides that the Restricted Stock generally is not transferable by you except
by will or according to the laws of descent and distribution. All rights with
respect to the Restricted Stock are exercisable during your lifetime only by
you, your guardian, or your legal representative.

                    (2)          Any shares of Restricted Stock for which the
Restrictions have not lapsed will automatically be forfeited without
consideration upon the termination of your employment with Spartan for any
reason other than death, Disability or Retirement. Upon the termination of your
employment with Spartan for your death, Disability or Retirement, the
Restrictions applicable to any shares of Restricted Stock will lapse in
accordance with the applicable provisions set forth in paragraphs (2) or (3)
under Lapse of Restrictions below. Notwithstanding the foregoing, the Committee
(as defined in the Plan) reserves the right, in its sole discretion, to waive
the Restrictions remaining on any or all such shares of Restricted Stock at the
time of termination of employment.



--------------------------------------------------------------------------------




                    Lapse of Restrictions.

                    (1)          Except as otherwise provided in this letter,
and so long as you remain continuously employed by Spartan, 20% of the shares of
Restricted Stock will vest and the Restrictions will lapse with respect to such
shares of Restricted Stock on each of the first, second, third, fourth and fifth
anniversaries of the Grant Date set forth above.

                    (2)          Notwithstanding anything to the contrary in
this letter, upon termination of your employment with Spartan due to your death
or Disability (as defined in the Plan) during the Restricted Period, the
Restrictions applicable to any shares of Restricted Stock will lapse
automatically and the Restricted Stock will vest and no longer be subject to
forfeiture.

                    (3)          Notwithstanding anything to the contrary in
this letter, in the event of your Retirement (as defined in the Plan) during the
Restricted Period, the Restrictions applicable to any remaining shares of
Restricted Stock will terminate automatically with respect to that number of
shares (rounded to the nearest whole number) equal to:  (a) the total number of
shares of Restricted Stock granted to you under this letter agreement,
multiplied by the number of full months that have elapsed since the Grant Date,
divided by sixty (60), less (b) the number of shares of Restricted Stock vested
as of the date of Retirement. All remaining shares will be forfeited and
returned to the Company.

                    (4)          Notwithstanding anything to the contrary in
this letter, if a Change in Control (as defined in the Plan) occurs at any time
during the Restricted Period and prior to your termination of employment, the
Restrictions with respect to all of the remaining shares of Restricted Stock
that have been delivered to you will lapse automatically and such Restricted
Stock will vest and no longer be subject to forfeiture.

                    Shareholder Rights. During the Restricted Period(s), you
shall have all voting, dividend, liquidation, and other rights with respect to
the Restricted Stock held of record by you as if you held unrestricted Common
Stock; provided, however, that the unvested portion of any Restricted Stock
award shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to this letter or the Plan. Any non-cash dividends
or distributions paid with respect to unvested Restricted Stock shall be subject
to the same restrictions as those relating to the Restricted Stock granted to
you under this letter agreement. After the Restrictions applicable to the
Restricted Stock lapse, you shall have all shareholder rights, including the
right to transfer the shares, subject to such conditions as Spartan may
reasonably specify to ensure compliance with federal and state securities laws.

                    Beneficiary Designation. You may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this letter is to be paid in case of your death prior
to receipt of any or all of such benefit. Each such designation shall revoke all
prior designations made by you, shall be in a form prescribed by the Committee,
and will be effective only when filed by you in writing with the Vice President
Human Resources of Spartan or his or her successor during your lifetime. In the
absence of any such designation, benefits remaining unpaid at your death shall
be paid to your estate.



2

--------------------------------------------------------------------------------




                    Delivery of Certificates. Upon the lapse of Restrictions
applicable to the Restricted Stock, unless the Board has authorized the issuance
of shares without certificates, Spartan will deliver to you (or your executor or
administrator) a certificate representing a number of shares of Common Stock
equal to the number of shares of Restricted Stock for which such Restrictions
have lapsed.

                    Certifications. You represent and warrant that you are
acquiring the Restricted Stock for your own account and investment and without
any intent to resell or distribute the Restricted Stock. You shall not resell or
distribute the Restricted Stock after any Restricted Period except in compliance
with such conditions as Spartan may reasonably specify to ensure compliance with
federal and state securities laws.

                    Withholding. Spartan is entitled to: (1) withhold and deduct
from your future wages (or from other amounts that may be due and owing to you
from Spartan), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to the
award of Restricted Stock, or (2) require you promptly to remit the amount of
such withholding to Spartan before taking any action with respect to the
Restricted Stock. Withholding may be satisfied by withholding Common Stock to be
delivered upon vesting of and lapse of restrictions with respect to shares of
the Restricted Stock or by delivery to Spartan of previously owned Common Stock.

                    Binding Effect; Amendment. This letter and the Plan shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective heirs, successors and permitted assigns. This letter agreement shall
not be modified except in a writing executed by you and Spartan.

                    Miscellaneous.

                    (1)          This letter and your rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this letter, as it
may deem advisable, including, without limitation, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such shares. It is expressly understood that
the Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this letter, all
of which shall be binding upon you.

                    (2)          The Board may terminate, amend, or modify the
Plan in accordance with the terms of the Plan.

                    (3)          You agree to take all steps necessary to comply
with all applicable provisions of federal and state securities laws in
exercising your rights under this letter. This letter shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any


3

--------------------------------------------------------------------------------


governmental agencies, the NASDAQ Stock Market or any other national securities
exchanges as may be required.

                    (4)          To the extent not preempted by federal law,
this letter shall be governed by, and construed in accordance with, the laws of
the state of Michigan.


 

Very truly yours,

             

Craig C. Sturken

 

Chairman, President & CEO












4

--------------------------------------------------------------------------------